Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that the instant Application is non-obvious over Guha due to Guha having the ‘same inventor group.’
The Examiner respectfully disagrees, and notes that the Guha reference does not have the same inventive entity as the instant Application, rather it has a single inventor and Assignee in common; see MPEP 2136.04(I) and (II). That is, the Guha reference is ‘by another’ when there is any difference in the inventive entity, and the Guha reference and the instant Application do not have the same inventive entities.
Applicant argues on page 8 that the dimension called ‘thickness’ in Guha is not a width (or, in this case, thickness) of the bonding flange element, rather it is a thickness of the multiply laminate.
The Examiner respectfully disagrees, and notes that just because a reference refers to a dimension by a different name than Applicant doesn’t obviate the teaching. Further, in context of the cited Guha paragraph 21, Figure 3, and items 22 and 16, it becomes clear that the dimension being referred to as ‘thickness’ is in fact, the width of the flange. Therefore this argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        1/26/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781